375



     OFFICE   OF TfiE   ATI-ORNEY    GENERAL   OF TEXAS
                            AUSTIN




                                           Wtobtr   51,
an opinion of this de

                                           t if the follow-
                                           olstion of sald
pard    o? 1a6uran6.    oomi6*lom,     pa&a     %



       greator In reluo than r)lSO.OO (the lo@1      Malt
       on burial lnsurane6).     The laOibO6%twnt OS the
       a56ocleti3n6   eotimate  that spproxliaataly 180
       parson6 hare polio166 in both essoalatlsn6      and
       that suoh peraons would be entitlad to tuners1
       boaalit    o? a value graatar than @JO.00     through
       tha orilolal fumrsl     homa (Rannor Funeral BOBIO)."

          The abova ltatuts, whl@h ie oet forth in yaut lette?
is found in Chapter 0~ of Vsrnou*~ Cltil Statutes, ~rtioh
@Wba-4 and reads so tollom~

             "Thereshall be no Oonne6tlon betmen any tro
       a66oal~tlCme operating  under thir law and no 6zk0
       assooirtion shall aonttlbuta  myth1    by way of
       salary or croapena*tlonto arnylxsautT to oiiloer
       for the purposes OS suoh other asoooiation.*
             aoation es, n+ticle 5050-1, vemon~a civil atatutu,
prariau f
             "my   ladlv~dua~,       lndlvlduals,    ilzm6, QQ-
       part56ra!dp6,    aorptwatioas       er aoa%oiatiuas     dolag
       the buOi~~36 OS pTQViain& bUTid             OP ftUMOi    bOkW
       fits,  whlcth avader any olr0m6tanoe6          aray b6 pap
       abla partly   or wh&ly        in m%sohamllreor 6er~Iooa,
       no t ir lsa ea ao f one ziundrsd lnd flit7          ( )X50,00)
       Do lla r s,or the value theMof,         are   henby    deolacsd
       to be burial. eaqaanlea,        assootatio~      or rooiati66,
       and shall oraanire ufidorprovision6 or Chaptrr tP4,
       Aat   or tha Fortpfirat         Le&alatura,      1989, and
       uclldrsat8   tharatoj and ahall OpOreto           undar aad
       bo gorrrnrd by.ChaptsT 874,       Acts       of   the   Forty-
       first Legi~lattiro, 19#%,   and aaendrPsnt0 thoseto,
       and this Act.   It shall   ba ualarCul Sor a4    in-
       dfrl4&il,ta6iridual8, firm, ao-partnorshlpo,
       oorporationr, or asmelatlona,      other than them
       defined          to logage in the budwas
                a lmo +e,                            of pre-
       ridlag burial or iunaral bwafi$8,      whlah wader 04
       clrcumataaces   ray bb paid whaUy    ox pertbyln
       a6roh6ndl6o   or 6elFllfo66.~

           my tha pwardlag     seatlon of th6 above atatuto,     balng
goation   33 of said  mtials,   th e lmaptlon 06ation or chapter
374, Aots or tha portprim        Le~lalaturo  3eotloa e9, lo ex-
  reasly repaalad,   brlag;i   the wganl66don   ~&#&aOpOratlOn    Of
E urlal ar6oaIstlona,   with2 n tha provisloas 41 Chaptu     9~.
Vernon*6  Gfvil Statuta6.
             Artiole 48756-22,  found in Chapter          QA, Vernon*6
civil   S(tat:mWe, proriiies la pert ae followa:

            Wia   l?cwrQ ahall   not ‘revoke   the    rfght    of any
        assooietloa  to do bueimas in this State exoegt
        upon the judgment tr the Ccurt ol competsnt  jurls-
        Ul.ctlan, . . .m

           Seotion 27 of i:rtlcla &75a,  suura, ;mcvldss thet
(my asr#oQiatiOB that Piolutss sty cif t&s terlw, of Chaptar R74,
(.o&a$ier QA, Vertaon*s Civil %atntes),  shall in adUltl,oon to
other penaltiea   im>oaed on it or on its smmberr QP of~l~ms
subfoot iteelf to fOrfOitUxe   bf its right to do buslnass ad
to aisro1ution.

           Section 13 cl Article 6068-1, Vernon*6 Clrll Statutes,
ox~rassly states that it is the prrimry puspore of tha act to
IOOUM   the smebesa of the aszoolntions  snd their banaiiota~rlas
tha full and proatpt ~ayc.zmt of all alsirns aooordfng to the
mtiaum bmaflta     provided in their aertiileatas.
              Xhlla the languego of tho     partioular   atatuto in-
volved la broad, WI attribute         to the Laglslatur6 ‘an latent
to usa the word mooanaatloae         in a business 661~6e without
ragard to that status       created by blood tlos or CtmiLy
TOfatien6hi~I.       In tracing the history OS this statute, a5
it appears in a oondsnaed fom, the Iaglslature sooaa to
hava borrowed      it fro% the language used at tha           time
                                                               looal
mutual     aid aaaoolstlons , :~.wtioularlg burial asaoalatlons,
wera authorized      as eapnrate entitles, ra&atrd        by      the
provlaions     of the law a,-?Uasble     to Pratarnal   Bmeflt
goafatias and at suob tf%e, fraquantly          opomtod and oostmllod
by other aseooiatfoea       ~&ma   offlaara were outside the
rcldlus and territory      of the looal co-~sfez2lties. We find that
tha Lsginl&turs,      in order to batter ra@alate      ouoh abmoO~atlon6,
in lQO9 ll~~~tad theI.r cporat:on t'o a aortain Pooal tsrritorg,
aad thus exempted      tb,ar,frum thca p?cvie:one   ol ths general
law then a?plicabl.s, ;1ros9lsd they are in *GO awuuisr; dlrsotly
or indlroatly, dmnectbd, faUsratQd OS tleuociatstl rvllthany
aueh assoa?ntlec,      end d-n not, diraatly    or inulrsotiy,   eon-
tribute to the azpei;.ae or su.pyort of nay cthfkr eueh aoeocria-
ticn, OT to tha offiaors,        promotere or teenagers thereof..      . .*
 (See Artiols 4869, Ravised Civil Statutes,         prior ta its
appeal by Ctmpter 274, Forty-firet         Legislature,    AOts 1QgQ.)

            ~c?cur-Qlng to your Letter, the      atnnagsment
                                                          or
Officers   of botB &aaociations   adrslt the         purpose Of h%Vingg
                                                                         378




tvo assoOlstion6       is to provide funeral benefit6 preatsr in
value than $150.00.        whether or not this frank admlS6ion      i6
to be eOnstrUed a6 a Working        6grEement  or bU6ineES Oonnection
between the two assoolations        16 in itselr a question or raot.
The thought OCO'Ur6 to US thl;t th6 ststenents merely tend to
assert the result efr0oted a6 to the mutuul policy holder6 if
the two a65o~i6tion6       and ir true, merely reflect that whlah
would be rerfectly       obvious.   The law does not rustrlct     any
slven territory       to the operation   of o~ne authorized  burial
asEOQiatlon      alone nor doe6 it operate to prohibit      the policy
holder from beoomln& a member in mm           than one burial assoclo-
tion opereting      in the 6eme designated    territory.

            ~;ollolec or oertlflc6tes     issued by burial assoola-
tlons 6re required     by Section 54, article 5068-1, Vernon's
civil ststutas,    to chow on their face a sohedul%        of aertaln
stipulated merchandiee      and burial service which shall be
approved by the Board of In~urocce tXmnlasioner6 aa being ot
the reaeonable valu6 66 stated in the polloy, unless the in-
6~~66 6h611 6t the time Or it6 lESU6nCe          elect t0 have Eame
peld in cash. This election is customarily made in an
applloatlon, a oopy of which 16 required to be ettaoheb to
and aad* a part 0r the polioy oontraat.           It 1s ariparent that
the Legislature    did not lntsnd to restrict       the contract to
any SpkOlilO marchandlse      or character    of servloe.    We
6CO6pt the proposition      also that 66 between two assooiatlon6,
suoh soheduled    merohandlse   and burial service till vary to
6ome extent and la other6 be identical          end similar.    We
Iper6ly make 6uch ob6erYations      as a    reface to our oonoluslon
that the ract or the exlstenoe       of 1 f ke contraota   oontaln-
in& identical    atlpulated   merohandl6e    in the burial services,
aervloed by the same agenoy and whoee oilicere are related
by laarrlage or blood kin, suoh itlots do not overcome          the
 reswaptlon that the es6ocivtiono        60 identified    em oomply-
frig with the provision6     of the 16~ in their operation.

           The .most serious qucvtion proeented   16 in that oon-
talned in your paregraph    h'o. 3 whlah states thet the oost of
orgenialng  the ::a~8 County Burial A~ saofation was in the
large part borne by the Ranner Burial ;j6sooiatlon.      That
6160 16 a rect    uestlon end while it ralees a rather strong
ln~erence ot :ire lole 4875a-4 bein?: violated,  this raet
Boe6 mainly to the organization     or the second 66societion.
we understand  such costs xere paid out of the expense
fund and n3 facts refute euoh being charaoterlzed      a bona
rid8 106n.

           You 6r6 theretore resgeotrully   PdVi68d,  that in
the oplnlon of this department,   suoh tecsts as presented   in
                                                                     379

pmrd   of Insuranae     Commissioners,   1a6e     5



your letter 0r October 31, are IneuSlloient      as a matter oS
law to charge the two 66sOCistion6     n;imed as being oonnected
in their business operations    in vlolotion   or srticle 4875a-4,
Vernon's Civil Statutes.

                                          Yours       very   truly




                      AppROVEDDEC   16, 1940